Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Amendments to claim 15 obviate previous 35 U.S.C. 112 rejections which have been withdrawn.
Amendments to independent claims obviate previous 35 U.S.C. 101 rejections which have been withdrawn.
Amendments to claims are not persuasive over 35 U.S.C. 102 rejections. Claim 1 recites amended limitation, in part, “…before the occurrence of the disaster, facilitate replication of computing and storage from a primary region associated with the public cloud service provider to the at least recommended DR failover region.” Korotaev teaches, “[i]n one example, in response to determining a series of escalating events indicative of a fire accident being detected in an adjacent room, or unit, or office, the proactive disaster recovery system stops the existing servers and runs their replicas on a cloud environment or on a remote virtual server.” See Korotaev paragraph 0048. In other words, before fire from adjacent room spreads to where the existing servers are located the system replicates on a cloud environment. Thus, before occurrence of a disaster at a primary region computing and storage is replicated to a cloud service. Therefore, prior art rejections are maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, 13, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korotaev et al. US 2020/0159609 (hereinafter “Korotaev”).
	Regarding claim 1, Korotaev teaches: A system for recommending a disaster recovery failover region of a public cloud service provider, the system comprising: a memory having computer-readable instructions stored therein; a processor configured to execute the computer-readable instructions to: [FIG. 1]
	detect a disaster recovery requirement for one or more clients of the public cloud service provider, wherein the one or more clients is predicted to be affected by a disaster; [FIG. 4 and paragraphs 0038-0050: steps 402-414]
	monitor one or more disaster recovery (DR) factors associated with at least one of geological conditions, compliance requirements, or network latency for a plurality of DR failover regions associated with the public cloud service provider; [FIG. 4 and 0039: “…the data may be received from a plurality of sensor(s) disposed in the data center, such as a temperature sensor…” Note, term geological conditions is given its broadest reasonable interpretation, e.g., relating to the study of the earth's physical structure and substance. Accordingly, temperature is a physical property.]
	recommend at least one of the DR failover regions for each of the one or more clients affected by an occurrence of the disaster based on the monitoring; and [FIG. 4 and 0047: steps 404-416]
	before the occurrence of the disaster, facilitate replication of computing and storage from a primary region associated with the public cloud service provider to the at least recommended DR failover region. [FIG. 4 and 0047: “If so, then at step 416, the backup system 104 proceeds to perform a remainder of the disaster recovery operations to failover the servers to a recovery system;” and 0048: “In one example, in response to determining a series of escalating events indicative of a fire accident being detected in an adjacent room, or unit, or office, the proactive disaster recovery system stops the existing servers and runs their replicas on a cloud environment or on a remote virtual server.” In other words, before fire from adjacent room spreads to where the existing servers are located the system replicates on a cloud environment.]
	Regarding claim 2, Korotaev teaches: The system of claim 1, wherein the one or more clients are remote from the DR failover regions. [FIG. 4 and 0047: “If so, then at step 416, the backup system 104 proceeds to perform a remainder of the disaster recovery operations to failover the servers to a recovery system.” and 0048: “In one example, in response to determining a series of escalating events indicative of a fire accident being detected in an adjacent room, or unit, or office, the proactive disaster recovery system stops the existing servers and runs their replicas on a cloud environment or on a remote virtual server.”]
	Regarding claim 3, Korotaev teaches: The system of claim 1, wherein the processor is further configured to execute the computer-readable instructions to facilitate the replication via direct copy, full backup or incremental backup of the data, storage & networking infrastructure to the site in recommended DR region. [FIG. 4 and 0047: “If so, then at step 416, the backup system 104 proceeds to perform a remainder of the disaster recovery operations to failover the servers to a recovery system.”]
	Regarding claim 4, Korotaev teaches: The system of claim 1, wherein the processor is configured to execute the computer- readable instructions to monitor the DR factors associated with a history of occurrence of the disaster, a type of the disaster, a classification of the disaster, an intensity of the disaster, a frequency of occurrence of the disaster, or combinations thereof for each of the plurality of disaster recovery regions. [FIG. 4 and 0039: “In some aspects, the data may be received from a plurality of sensor(s) disposed in the data center, such as a temperature sensor, a carbon dioxide sensor, a humidity sensor, a motion sensor, a smoke detector, and a surveillance video camera”]
	Regarding claim 5, Korotaev teaches: The system of claim 4, wherein the processor is configured to execute the computer- readable instructions to monitor the DR factors associated with occurrence of a natural disaster, a man-made disaster, or combinations thereof. [FIG. 4 and 0039: “In some aspects, the data may be received from a plurality of sensor(s) disposed in the data center, such as a temperature sensor, a carbon dioxide sensor, a humidity sensor, a motion sensor, a smoke detector, and a surveillance video camera”]
	Regarding claim 6, Korotaev teaches: The system of claim 5, wherein the processor is configured to execute the computer- readable instructions to monitor the DR factors associated with occurrence of an earthquake, a hurricane, a tsunami, or combination thereof. [0034: “…the data center 300 may include weather sensors disposed outside of the data center for detecting hazardous weather events (e.g., thunderstorms, floods, tornados, earthquakes, etc.) that may negatively affect the servers within the data center.”]
	Regarding claim 7, Korotaev teaches: The system of claim 5, wherein the processor is configured to execute the computer- readable instructions to monitor the DR factors associated to cyber attacks. [0049: “e backup system may proactively perform disaster recovery operations based on an event escalation tree representing unauthorized or malicious access over the computer network to servers in the data center.”]
	Regarding claim 8, Korotaev teaches: The system of claim 1, wherein the network latency is between a primary region for and the DR failover regions. [0002: “a given disaster recovery policy may specify a recovery point objective (RPO), which is the maximum time period in which data might be lost from an information technology (IT) service due to a disruption or incident”; and 0025: “in compliance with a policy specifying a RPO of 24 hours, the backup system 104 may be configured to create a full backup of each server 102 every day at 2:00 AM.”]
	Regarding claim 10, Korotaev teaches: The system of claim 1, wherein the processor is configured to execute the computer- readable instructions to determine the DR factors associated with compliance requirements of each of the one or more clients, availability of one or more features provided by the cloud service provider in the disaster recovery regions, or combinations thereof. [0025: “in compliance with a policy specifying a RPO of 24 hours, the backup system 104 may be configured to create a full backup of each server 102 every day at 2:00 AM.”]
	Regarding claim 13, Korotaev teaches: The system of claim 1, wherein the processor is further configured to execute the computer-readable instructions to group one or more virtual machines, computing servers and services for co-locating in the desired region. [0012: “In another aspect, the corresponding action includes provisioning at least one virtual machine for use as a recovery virtual machine.”]
	Claim 19 is rejected based on similar rationale and citations given to claim 1.
	Regarding claim 21, Korotaev teaches: The computer implemented method of claim 20, further comprising determining the weightage for each of the DR factors based upon business and technology requirements of each of the clients. [0043: “In other aspects, the system monitor may calculate a time period between possible escalated events, and may use that time period for calculating a relevancy weight that influences whether an event is deemed escalating.”]
Allowable Subject Matter
Claims 9, 11-12, 20 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 9 (also, clm. 21): The system of claim 8, wherein the network latency is between the primary region for each of the one or more clients, locations of customers accessing the public cloud service provider, and the DR failover regions.
The prior art of record lacks teaching locations of customers accessing the public cloud service provider, and the Dr failover regions.
Claim 11 (also, clm. 20): The system of claim 1, wherein the processor is configured to execute the computer-readable instructions to: assign a weightage to each of the one or more DR factors associated with the geological conditions,  meteorological conditions, legal requirements, the compliance requirements, and costs for the DR failover regions associated with the public cloud service provider; estimate a DR score for each of the DR failover regions based upon the assigned weightage; and compare the DR scores for each of the DR failover regions to recommend the at least one  DR failover region for each of the one or more clients.
The prior art of record lacks teaching all emphasized limitations as a whole.
Claim 12: The system in claim 1, wherein the processor is configured to execute the computer-readable instructions to implement a DR test of sample test infrastructure of the at least one recommended DR failover region.
The prior art of record lacks teaching a DR test of sample test infrastructure of the at least one recommended DR failover region.
Claim 14: A system for recommending a disaster recovery region of a public cloud service provider, the system comprising: a public cloud platform operated by a public cloud service provider, wherein the public cloud service provider is configured to provide disaster recovery (DR) solutions to a client; a disaster monitoring module configured to detect an occurrence of a disaster in a primary region having one or more data centers associated with the public cloud service provider; and a disaster recovery (DR) recommendation engine configured to: access one or more DR factors associated with at least one of geological conditions, or compliance requirements for a plurality of DR failover regions associated with the public cloud service provider; estimate a DR score for each of the DR failover regions using the one or more DR factors and pre-determined weightage assigned to each of the one or more DR factors; recommend at least one of the DR failover regions for the client based on the estimated DR scores for each of the DR failover regions; and before the occurrence of the disaster, facilitate replication of computing and storage from the primary region associated with the public cloud service provider to the at least one recommended DR failover region.
The prior art of record lacks teaching estimate a DR score for each of the DR failover regions using the one or more DR factors and pre-determined weightage assigned to each of the one or more DR factors; recommend at least one of the DR failover regions for the client based on the estimated DR scores for each of the DR failover regions.
Claim 23: The computer implemented method of claim 19, further comprising determining the DR factors associated with compliance requirements of each of the one or more clients, availability of one or more features provided by the cloud service provider in the disaster recovery regions, or combinations thereof.
The prior art of record lacks teaching determining the DR factors associated with compliance requirements of each of the one or more clients, availability of one or more features provided by the cloud service provider in the disaster recovery regions
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113